DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on August 31, 2020.  Claims 12-25 are now pending in the present application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on October 31, 2020, October 22, 2021, and January 6, 2022 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (hereinafter Suzuki) (U.S. Patent Application Publication # 2011/0285424 A1).
Regarding claims 12 and 23, Suzuki teaches and discloses a transceiver device (30, figure 1) for a bus system, comprising: a first bus terminal for connection to a first signal line of the bus system; a second bus terminal for connection to a second signal line of the bus system; a transmitting unit configured to output a bus transmission signal to the first bus terminal and the second bus terminal; an input terminal for receiving a transmission input signal usable for controlling an operating state of the transmitting unit ([0011]; [0027]; [0030]; [0031]; [0065]; teaches a transmission/reception node comprising a transmitter circuit and receiver circuit for communicating on the bus system; figures 1, 2, and 10); and 
a detection device (controller, 90, figure 10) configured to detect a presence of a first predefinable condition and, if the first predefinable condition is present, to interconnect the first bus terminal and the second bus terminals via a predefinable electrical resistance for a predefinable first period of time ([0065]; [0066]; [0067]; [0070]; teaches detecting the ringing by the comparator circuit and operating the ringing suppression circuit), 
the predefinable first condition including at least one of the following elements: a) a rising edge of the transmission input signal and/or of a signal derived from the transmission input signal, b) a state transition of the transmitting unit from an operating state in which the first bus terminal and the second bus terminal are driven, into an operating state in which the first bus terminal and the second bus terminal are not driven ([0065]; “…The controller 90 is provided to detect that the high level signal has been transmitted by the two transmission lines BP and BM based on transmission of the high level signal by the transmitter circuit 32 and reception of the high level signal by the receiver circuit 44…”; teaches detecting the high level signal by the controller).

Regarding claim 21, Suzuki teaches and discloses a user station (30, figure 1) for a bus system, comprising: at least one transceiver device for the bus system (30, figure 1), including: a first bus terminal for connection to a first signal line of the bus system; a second bus terminal for connection to a second signal line of the bus system; a transmitting unit configured to output a bus transmission signal to the first bus terminal and the second bus terminal; an input terminal for receiving a transmission input signal usable for controlling an operating state of the transmitting unit ([0011]; [0027]; [0030]; [0031]; [0065]; teaches a transmission/reception node comprising a transmitter circuit and receiver circuit for communicating on the bus system; figures 1, 2, and 10); and 
a detection device (controller, 90, figure 10) configured to detect a presence of a first predefinable condition and, if the first predefinable condition is present, to interconnect the first bus terminal and the second bus terminals via a predefinable electrical resistance for a predefinable first period of time ([0065]; [0066]; [0067]; [0070]; teaches detecting the ringing by the comparator circuit and operating the ringing suppression circuit), 
the predefinable first condition including at least one of the following elements: a) a rising edge of the transmission input signal and/or of a signal derived from the transmission input signal, b) a state transition of the transmitting unit from an operating state in which the first bus terminal and the second bus terminal are driven, into an operating state in which the first bus terminal and the second bus terminal are not driven ([0065]; “…The controller 90 is provided to detect that the high level signal has been transmitted by the two transmission lines BP and BM based on transmission of the high level signal by the transmitter circuit 32 and reception of the high level signal by the receiver circuit 44…”; teaches detecting the high level signal by the controller).

Regarding claim 22, Suzuki teaches and discloses a bus system (bus system, figure 1), comprising: a bus line which includes at least one first signal line and at least one second signal line (20, figure 1); and at least two user stations (30, figure 1), at least one of the at least two user stations including at least one transceiver device including: a first bus terminal for connection to the first signal line of the bus system; a second bus terminal for connection to the second signal line of the bus system; a transmitting unit configured to output a bus transmission signal to the first bus terminal and the second bus terminal; an input terminal for receiving a transmission input signal usable for controlling an operating state of the transmitting unit ([0011]; [0027]; [0030]; [0031]; [0065]; teaches a transmission/reception node comprising a transmitter circuit and receiver circuit for communicating on the bus system; figures 1, 2, and 10); and 
a detection device (controller, 90, figure 10) configured to detect a presence of a first predefinable condition and, if the first predefinable condition is present, to interconnect the first bus terminal and the second bus terminals via a predefinable electrical resistance for a predefinable first period of time ([0065]; [0066]; [0067]; [0070]; teaches detecting the ringing by the comparator circuit and operating the ringing suppression circuit), 
the predefinable first condition including at least one of the following elements: a) a rising edge of the transmission input signal and/or of a signal derived from the transmission input signal, b) a state transition of the transmitting unit from an operating state in which the first bus terminal and the second bus terminal are driven, into an operating state in which the first bus terminal and the second bus terminal are not driven ([0065]; “…The controller 90 is provided to detect that the high level signal has been transmitted by the two transmission lines BP and BM based on transmission of the high level signal by the transmitter circuit 32 and reception of the high level signal by the receiver circuit 44…”; teaches detecting the high level signal by the controller).

Regarding claims 13 and 24, Suzuki teaches and discloses wherein the detection device is configured to detect a presence of a second predefinable condition, the second predefinable condition describing that a data phase of a data frame to be emitted using the transmitting unit is present, and the transceiver device is configured to interconnect the first bus terminal and the second bus terminal via the predefinable electrical resistance for the predefinable first period of time, if the first predefinable condition and the second predefinable condition are present (claim 5; “…the switch circuit includes a first switching element and a second switching element connected in series with each other in the connection line; the drive signal output circuit includes a phase inversion circuit and a delay circuit, the phase inversion circuit provided for the first switching element to output a drive signal opposite in phase from that of the second switching element…”).

Regarding claim 14, Suzuki teaches and discloses a receiving unit (receiver circuit) configured to receive a bus receive signal from the first bus terminal and the second bus terminals and to output a received output signal as a function of the bus receive signal ([0011]; [0030]; figures 1-2).

Regarding claim 20, Suzuki teaches and discloses wherein the detection device includes at least one AND gate for linking signals that characterize in each case at least one predefinable condition ([0035]; [0036]; gate, figure 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (hereinafter Suzuki) (U.S. Patent Application Publication # 2011/0285424 A1) in view of Litichever et al. (hereinafter Litichever) (U.S. Patent Application Publication # 2019/0385057 A1).
Regarding claims 15 and 25, Suzuki discloses the claimed invention, but may not expressly disclose wherein the detection device is configured to detect a presence of a third predefinable condition, the third predefinable condition including at least one of the following elements: a) a change of state of the bus receive signal from a driven state into a non-driven state, b) a falling edge of a differential signal derived from the bus receive signal using the receiving unit, c) a rising edge of a received output signal.
Nonetheless, in the same field of endeavor, Litichever teaches and suggests wherein the detection device is configured to detect a presence of a third predefinable condition, the third predefinable condition including at least one of the following elements: a change of state of the bus receive signal from a driven state into a non-driven state or a falling edge of a differential signal derived from the bus receive signal using the receiving unit ([0403]; teaches detecting and analyzing a falling edge of the signal and measuring parameter is a low or high state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting and analyzing a falling edge of the signal and measuring parameter is a low or high state as taught by Litichever with the method, transceiver, and bus system as disclosed by Suzuki for the purpose of monitoring activity of a wired network by physical layer analyzing of a received signal waveform and to detect a change in the wired network, as suggested by Litichever.

Regarding claim 16, Suzuki discloses the claimed invention, but may not expressly disclose wherein the predefinable electrical resistance has a value between 40 ohms and 200 ohms.
Nonetheless, in the same field of endeavor, Litichever teaches and suggests wherein the predefinable electrical resistance has a value between 40 ohms and 200 ohms ([0080]; [0465]; teaches resistor with value of 120 ohms).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor with value of 120 ohms as taught by Litichever with the method, transceiver, and bus system as disclosed by Suzuki for the purpose of monitoring activity of a wired network by physical layer analyzing of a received signal waveform and to detect a change in the wired network, as suggested by Litichever.

Regarding claim 17, Suzuki discloses the claimed invention, but may not expressly disclose wherein the predefinable electrical resistance has a value between 80 ohms and 160 ohms.
Nonetheless, in the same field of endeavor, Litichever teaches and suggests wherein the predefinable electrical resistance has a value between 80 ohms and 160 ohms ([0080]; [0465]; teaches resistor with value of 120 ohms).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor with value of 120 ohms as taught by Litichever with the method, transceiver, and bus system as disclosed by Suzuki for the purpose of monitoring activity of a wired network by physical layer analyzing of a received signal waveform and to detect a change in the wired network, as suggested by Litichever.

Regarding claim 18, Suzuki discloses the claimed invention, but may not expressly disclose wherein the predefinable electrical resistance has a value 100 ohms and 140 ohms.
Nonetheless, in the same field of endeavor, Litichever teaches and suggests wherein the predefinable electrical resistance has a value 100 ohms and 140 ohms ([0080]; [0465]; teaches resistor with value of 120 ohms).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor with value of 120 ohms as taught by Litichever with the method, transceiver, and bus system as disclosed by Suzuki for the purpose of monitoring activity of a wired network by physical layer analyzing of a received signal waveform and to detect a change in the wired network, as suggested by Litichever.

Regarding claim 19, Suzuki discloses the claimed invention, but may not expressly disclose wherein the predefinable electrical resistance has a value of 120 ohms.
Nonetheless, in the same field of endeavor, Litichever teaches and suggests wherein the predefinable electrical resistance has a value of 120 ohms ([0080]; [0465]; teaches resistor with value of 120 ohms).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resistor with value of 120 ohms as taught by Litichever with the method, transceiver, and bus system as disclosed by Suzuki for the purpose of monitoring activity of a wired network by physical layer analyzing of a received signal waveform and to detect a change in the wired network, as suggested by Litichever.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 30, 2022